Citation Nr: 0535163	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-10 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
a lower back condition.

2.	Entitlement to service connection for urinary 
incontinence.

3.	Entitlement to service connection for a right foot 
condition.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1979 through 
December 1983.


The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia in January 2004, which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a low back condition.

With respect to the claims for service connection for urinary 
incontinence and a right foot condition, the Board notes that 
a timely Notice of Disagreement has been filed on these 
issues.  Thus, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO, and 
the duty to notify has been satisfied.

2.  Service connection for a low back disorder was previously 
denied by a May 1999 Board decision, and the appeal to the 
Court of Appeals for Veteran's Claims (CAVC) was dismissed.

3.  Evidence associated with the claims file since the May 
1999 Board decision either does not bear directly and 
substantially upon the specific matter under consideration, 
or it is cumulative or redundant, or it is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

1.  The May 1999 Board decision, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence not having been submitted, the 
claim for entitlement to service connection for low back 
condition is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, the necessary preadjudication notice was 
provided in correspondence dated in August 2003.  In that 
letter, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate her 
claim, including the need for new and material evidence, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to her claim.

The veteran was also provided with a copy of the appealed 
rating decision and the March 2004 Statement of the Case 
(SOC).  These documents provided her with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding her claim.  By way of these 
documents, she also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio, supra; Pelegrini, supra.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, private medical records, 
and VA treatment records and examination reports.  Additional 
evidence has also been submitted to the Board with a waiver 
of RO consideration.  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In an April 1994 decision, the RO denied service connection 
for a dislocated disc of the spine.  The veteran appealed 
this decision to the Board, who denied the claim in a May 
1999 decision.  In its 1999 decision, the Board considered 
service medical records, VA treatment reports, private 
treatment reports and a VA examination report.

In pertinent part, the service medical records revealed that 
the veteran was treated prior to service for a back strain in 
1978.  The Board noted that her pre-entrance examination was 
normal, and found that the presumption of soundness applied.  
The Board noted the single January 1980 entry, where she 
complained of right sacroiliac pain and was diagnosed with 
mild back pain.  The remainder of the service medial records 
revealed no complaints or findings of back pain, and her 
separation examination was likewise negative for complaints 
or findings of any back condition.

Also considered were a VA examination report, and VA 
outpatient records and private treatment records dating from 
1995 through March 1998, which showed the presence of disc 
disease of the lumbar spine.  These records also note the 
veteran reported to her treating clinicians and physicians 
that she had sustained an injury to her back in 1980 while in 
service and was diagnosed with disc disease or a dislocated 
disc at that time.  None of the evidence at the time of that 
decision indicated that the veteran's current disc disease 
was related to service.

The Board denied the claim under the previous not well 
grounded standard because there was no evidence of a nexus 
between her current condition and any disease or injury in 
service.  

Evidence received since the 1999 Board decision includes VA 
treatment records dating from 1995 to August 2005, and 
private medical records dating in February 2002 and December 
2003, copies of pre-service medical records from April 1977 
through April 1978, and a copy of a VA x-ray showing a date 
of March 30, 1994 as the examination date, but a September 
2004 date on the document itself.  Some of the above evidence 
has been submitted directly to the Board, but the veteran and 
her attorney have indicated that RO consideration of that 
evidence has been waived.  

The RO determined that new and material evidence had not been 
submitted to reopen the claim for service connection.  Upon 
review of the evidence in the claims file, the Board agrees.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (2002); 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds) 
(emphasis added).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  The Board notes that this new standard was the 
one identified by the RO in the July 2003 SOC.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,628-45,629.  Here, the veteran's claim was filed prior to 
August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

With respect to the evidence received since the final 1999 
denial of the claim, the Board notes that some of the 
documents submitted are duplicates of those previously 
considered.  For example, records from October 21 and 31, 
1997 were of record at the time of the prior decision.  Thus, 
these records are not new.

With respect to the pre-service treatment records submitted, 
these records note only that she had a back strain prior to 
service.  However, the 1999 Board had considered the fact 
that she had been treated prior to service for a back strain, 
but found that insufficient to overcome the presumption of 
soundness.  Moreover, the claim was denied due to a lack of a 
nexus between the current condition and service.  As such, 
while new, these records do not address the nexus question 
and are not material.

As for the remaining evidence, the medical records show 
current treatment and complaints related to her disc disease.  
These records also show her repeatedly informing her 
clinicians and physicians that she injured her back in 1979 
or 1980 while in the military during basic training.  None of 
the records provide an opinion linking her current condition 
to service.  The statements in these records are clearly the 
history recited by the veteran, and not medical opinions on 
that point.  The Court has held that bare transcription of 
lay history unenhanced by any additional medical comment by 
the examiner, is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406 (1995). 

The veteran provided the same history in medical records 
previously considered and discounted by the Board in 1999.  
That history was not supported by the service medical records 
then, and no opinion was of record at that time linking her 
current disorder to service.  None of the evidence submitted 
since that prior denial does anything other than recite that 
same history, with no medical opinion providing the requisite 
link to service.  This evidence is cumulative at best.

Thus, to the extent that any of the evidence is new, it is 
not material as it does nothing but reiterate previous 
contentions and medical findings.  It does not provide a more 
complete picture surrounding the disability, nor must it be 
considered in order to fairly decide the merits of the claim.  
As such, the evidence submitted is not new and material, and 
the claim is not reopened.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

ORDER

New and material evidence not having been submitted, the 
claim for service connection for low back disorder is not 
reopened


REMAND

A review of the record also reflects that the veteran's 
claims of entitlement to service connection for urinary 
incontinence and a right foot condition were denied in the 
March 1, 2004 rating decision.  The veteran's attorney 
submitted correspondence to the RO later that month in which 
he disagreed with that decision.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  After the RO has issued the SOC, the claim 
should be returned to the Board only if the veteran perfects 
the appeal in a timely manner.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).

Thus, this issue is REMANDED for the following:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, 
including issuance of a Statement 
of the Case, so that the veteran 
may have the opportunity to 
complete an appeal on this issue 
(if she so desires) by filing a 
timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).



	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


